PUBLISH


                 IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                           FOR THE ELEVENTH CIRCUIT                 U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                    _______________                       JULY 05, 2001
                                                                       THOMAS K. KAHN
                                                                            CLERK
                                      No. 97-2277
                                    _______________

                          D. C. Docket No. 95-30585-CV-RV


HAVOCO OF AMERICA, LTD.,

                                                   Plaintiff-Appellant,


       versus


ELMER C. HILL,

                                                   Defendant-Appellee.

                          ______________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                       ______________________________
                                   (July 5, 2001)


Before BIRCH and DUBINA, Circuit Judges, and SMITH*, District Judge.
_________
*Honorable C. Lynwood Smith, U.S. District Judge for the Northern District of Alabama, sitting
by designation.
BIRCH, Circuit Judge:

      In Havoco of Am., Ltd. v. Hill, 197 F.3d 1135 (11th Cir. 1999), we certified

the following question to the Supreme Court of Florida:

      Does Article X, Section 4 of the Florida Constitution exempt a Florida
      homestead, where the debtor acquired the homestead using non-exempt
      funds with the specific intent of hindering, delaying, or defrauding
      creditors in violation of Fla. Stat. § 726.105 or Fla. Stat. §§ 222.29 and
      222.30?

Id. at 1144. After a thorough review of the question, the Supreme Court of Florida

issued the following opinion:

      [W]e conclude that we must answer the certified question in the
      affirmative. The transfer of nonexempt assets into an exempt homestead
      with the intent to hinder, delay, or defraud creditors is not one of the
      three exceptions to the homestead exemption provided in article X,
      section 4. Nor can we reasonably extend our equitable lien jurisprudence
      to except such conduct from the exemption’s protection. We have
      invoked equitable principles to reach beyond the literal language of the
      excepts only where funds obtained through fraud or egregious conduct
      were used to invest in, purchase, or improve the homestead.

Havoco of Am., Ltd. v. Hill, __ So.2d __ (Fla. June 21, 2001).

      Accordingly, we AFFIRM the district court’s holding that Hill’s purchase of

a home with non-exempt funds, made with the intent to hinder creditors, does not

overcome the Florida homestead exception.




                                          2